         Case 2:18-cv-13556-SM-KWR Document 174 Filed 11/04/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


KHOLKAR VISHVESHWAR GANPAT,                         *      CIVIL ACTION
    Plaintiff                                       *
                                                    *      NO. 18-13556 “E” (4)
VERSUS                                              *
                                                    *      JUDGE SUSIE MORGAN
EASTERN PACIFIC SHIPPING PTE. LTD.,                 *
d/b/a “EPS”,                                        *      CHIEF MAGISTRATE JUDGE
       Defendant                                    *      KAREN WELLS ROBY



                                             ORDER

          Considering the above and foregoing Motion;

          IT IS ORDERED that the current November 16, 2020 deadline1 by which Kholkar

Vishveshwar Ganpat (“Plaintiff”) must effect service of process, pursuant to Federal Rule of Civil

Procedure 4, upon Eastern Pacific Shipping Pte. Ltd. (“Defendant”) in the Republic of Singapore

be and hereby is EXTENDED for one hundred twenty (120) days until Tuesday, March 16, 2021.

          New Orleans, Louisiana, this 4th day of November, 2020.


                                                    _______ __________________ _________
                                                     UNITED STATES DISTRICT JUDGE




1   R. Doc. 156.
